DETAILED ACTION
This office action is a response to a communication made on 02/16/2022.
Claims 1, 11 and 14 are currently amended.
Claims 17-18 are new.
Claims 1-16 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks on page 6-9, filed 02/16/2022, with respect to the rejection(s) of claim(s) 1-20 under 103 have been considered and regarding the amended feature of “a remote configuration application that updates a configuration setting; a remote configuration service that transmits the configuration setting to the host computing device via the personal area network” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Proud (US 2013/0290427) in view of Jain et al. (US 2018/0084374), and further in view of Cheong et al. (US 2017/0011210).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud (US 2013/0290427) in view of Jain et al. (US 2018/0084374), hereinafter “Jain”, and further in view of Cheong et al. (US 2017/0011210), hereinafter “Cheong”.

With respect to claim 1, Proud discloses a system comprising: 
at least one remote computing device (¶0186, remote servers as remote computing device),  the at least one remote computing device configured to provide: 
a telemetry analytics service that receives telemetry data (¶0067, i.e. The telemetry system 32 receives information from sensors 14 of a user's habits, activities, and the like, and then processes this information, ¶0073, i.e. Telemetry data received from the base station is analyzed by servers and presented to an end user); 
a host computing device (¶0110, i.e. the wearable device 10 communicates with a base station at system 32, BLUETOOTH® enabled device, or smart phone and the like, wherein base station, BLUETOOTH® enabled device, or smart phone would be a host computing device), the host computing device configured to provide: 
a host routing service that receives the telemetry data (¶0070, i.e. relay telemetry data directly to base receiving RF device(s) or base receivers 34) and retransmits the telemetry data to the at least one remote computing device (¶0070, i.e. The base receivers 34 may forward the telemetry data to a base computer either through a direct link or through a network); and 
a wearable computing device capable of communicating with the host computing device via a personal area network (¶0073, i.e. The wearable device 10 gathers telemetry data, communicates that data to a base station, BLUETOOTH® enabled device, or smart phone and the like, wherein communication is happening via personal area networks, see ¶0044), the wearable computing device configured to provide: 
a telemetry service that generates the telemetry data and transmits the telemetry data to the host computing device via the personal area network (¶0070, i.e. relay telemetry data directly to base receiving RF device(s) or base receivers 34, and the telemetry data may be forwarded to end user devices, including but not limited to, laptops, mobile devices and the like, either directly or through a network, wherein a social network that comprises social devices and, as contextually appropriate, human SNET members and personal area networks (“PANs”), see ¶0044.,  ¶134, i.e. Server 16 transmits this location information to a client computer where the location of the wearable device);  
a controller device configured to be worn by a user (¶0045, i.e. “wearable device” is anything that can be worn by an individual, ¶0059, i.e. One or more sensors 14 (i.e. controller device) are coupled to the wearable device 10) and to provide control messages based on user inputs received by the controller device to the wearable computing device (¶0059, i.e. One or more sensors 14 (i.e. controller device) are coupled to the wearable device 10, ¶0092, i.e. the wearable device 10 detects different types of activity based on sensor data, wherein activity data as an input in the sensor (i.e. controller device) and then transmitted to the wearable device, ¶0109, i.e. the user wearing the wearable device 10 can access (I.e. input) this information from any place where data is presented to the user, ¶0162, i.e. wearable device 10 may be capable of receiving and sending messages, wherein messages are control message received by the wearable device,¶0133, i.e. the step of the sensor 14, inputting the programming message and saving a seed in memory 62; with the sensor 14 utilizing the seed to code digital data bits transmitted ).

Proud teaches “SNET circle”, “SNET group” and “SNET sub-circle” generally denote a social network that comprises social devices and, as contextually appropriate, human SNET members and personal area networks (“PANs”), see ¶0044. However, Proud remain silent on a wearable computing device capable of communicating with the host computing device via a personal area network, a personal area network service that data communicatively couples the wearable computing device and the host computing device via the personal area network.

Jain discloses a wearable computing device capable of communicating with the host computing device via a personal area network (¶0021, i.e. The wearable device 100 and the mobile station (i.e. host device) 110 are capable of being wirelessly linked directly with each other using a short range communication technology or a wireless personal area network (WPAN));
a personal area network service that data communicatively couples the wearable computing device and the host computing device via the personal area network (¶0021, i.e. The wearable device 100 and the mobile station (i.e. host device) 110 are capable of being wirelessly linked directly with each other using a short range communication technology or a wireless personal area network (WPAN), ¶0026).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Proud’s system with wearable computing device capable of communicating with the host computing device via a personal area network of Jain, in order to connect many devices at a time and data can synchronize between different devices (Jain).

However, Proud in view of Jain remain silent on a remote configuration application that updates a configuration setting; a remote configuration service that transmits the configuration setting to the host computing device via the personal area network.
Cheong discloses a remote configuration application that updates a configuration setting (¶0423, teaches the device management application may manage (e.g., at least one of install, delete, or update) an application operating in the external electronic device or a service, ¶1632, teaches the main electronic device A400 may vary the setting value according to the control signal received from the wearable electronic device A300. For example, the main electronic device A400 may change (i.e. update) the setting value from the sound mode to the variation mode);
a remote configuration service that transmits the configuration setting to the host computing device via the personal area network (¶0460, teaches wrist watch device (an example of wearable device) may be delivered to a smartphone (an example of host or main electronic device) wirelessly (i.e. personal area network) connected with the wrist watch device, ¶1634, teaches the wearable electronic device A300 may transmit the setting value to the main electronic device A400 (i.e. host computing device)). 
Therefore, it would be obvious to one of ordinary skill in the art before the filing date of the invention to modify Proud’s in view of Jain’s system with a remote configuration application that updates a configuration setting; a remote configuration service that transmits the configuration setting to the host computing device via the personal area network of Cheong, in order to change the settings and send the updated settings to the electronic device (Cheong).

For claim 11, it is a method claim corresponding to the system of claim 1. Therefore claim 11 is rejected under the same ground as claim 1. 

For claim 14, it is a non-transitory computer readable medium claim corresponding to the system of claim 1. Therefore claim 14 is rejected under the same ground as claim 1. 

With respect to claims 2, 12 and 15, Proud in view of Jain, and further in view of Cheong discloses the system of claim 1, wherein the at least one remote computing device provides a gateway service (Proud, ¶0161, i.e. system server 16 may be interfaced with the enterprise network 104 to access or effectuate any of the services from a remote location using a wearable device 10, wherein one of the services is gateway or server service).

With respect to claim 3, Proud in view of Jain, and further in view of Cheong discloses the system of claim 1, wherein the at least one remote computing device communicates with the host computing device via at least one data communication network (Proud, ¶0160, i.e. One or more application servers 106-1 through 106-N can be included and disposed as part of the enterprise network 104 are operable to provide or effectuate a host of internal, see ¶0161), wherein the host routing service is configured to transmit the telemetry data via the at least one data communication network (Proud, ¶0070, i.e. The base receivers 34 may forward the telemetry data to a base computer either through a direct link or through a network).

With respect to claim 4, Proud in view of Jain, and further in view of Cheong discloses the system of claim 2, wherein the at least one remote computing device comprises a plurality of remote computing devices (Proud, ¶0160, i.e. One or more application servers 106-1 through 106-N are a plurality of remote computing devices), wherein the gateway service is provided by a first one of the plurality of remote computing devices (Proud, ¶0160, i.e. One or more application servers 106-1 through 106-N can be included and disposed as part of the enterprise network 104 are operable to provide or effectuate a host of internal and external services such as email, video mail, Network Systems access, corporate data access, messaging, calendaring and scheduling, information management, and the like using the unique IDs of the wearable devices).

With respect to claim 5, Proud in view of Jain, and further in view of Cheong discloses the system of claim 1, wherein the telemetry data comprises a log entry relating to the wearable computing device (Proud, ¶0100 teaches sensors 14 and sensing devices are disposed on wearable devices 10 worn by users. Data, such as movement, location, speed, acceleration, and the like, can be acquired, captured and provided to system 32, ¶0102, i.e. the user activity, performance metrics, data and the like captured by system 32 can be recorded into standard relational databases SQL server, and/or other formats and can be exported in real-time, Cheong, ¶0640, teaches The electronic device may record (i.e. log) together the movement information on the context through a motion sensor, such as an acceleration sensor or gyro sensor and operate together the motion sensor upon future user identification to gather the movement information by the motion sensor together with the bio information, ¶0677, teaches the electronic device may record an activity pattern by which the user responds to a particular context or control pattern of the electronic device, along with the information on the context. In case the particular context occurs again, the electronic device may automatically reproduce the recorded activity pattern or control pattern of the electronic device)


With respect to claim 13 and 16, Proud in view of Jain, and further in view of Cheong discloses the method of claim 12, wherein the at least one remote computing device comprises a plurality of remote computing devices, further comprising transmitting all telemetry data to the gateway service at a first one of the plurality of remote computing devices (Proud, ¶0070, i.e. The base receivers 34 may forward the telemetry data to a base computer either through a direct link or through a network).

With respect to claim 17, Proud in view of Jain, and further in view of Cheong discloses the system of claim 1, wherein the remote configuration service further receives an updated configuration setting from the host computing device (Cheong, ¶1634, teaches the main electronic device A400 may transmit the setting value to the wearable electronic device A300).

With respect to claim 18, Proud in view of Jain, and further in view of Cheong discloses the system of claim 17, wherein the host computing device is further configured to:
receive a user input by a host input device (Cheong, ¶1671, teaches a configuration of a wearable electronic device according to an embodiment. FIG. 158 is a view illustrating an example of receiving a touch input); and
update the configuration setting based on the user input such that the updated configuration setting is generated (Cheong, ¶1671, teaches a configuration of a wearable electronic device according to an embodiment. FIG. 158 is a view illustrating an example of receiving a touch input, ¶1632, teaches the main electronic device A400 may vary the setting value according to the control signal received from the wearable electronic device A300. For example, the main electronic device A400 may change (i.e. update) the setting value from the sound mode to the variation mode).

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud in view of Jain in view of Cheong, and further in view of Lowet et al. (US 2018/0000414), hereinafter “Lowet”.

With respect to claim 6. Proud in view of Jain, and further in view of Cheong discloses the system of claim 1, wherein the telemetry data comprises a plurality of log entries (Proud, ¶0100, i.e. sensors 14 and sensing devices are disposed on wearable devices 10 worn by users. Data, such as movement, location, speed, acceleration, and the like, can be acquired, captured and provided to system 32, ¶0102, i.e. the user activity, performance metrics, data and the like captured by system 32 can be recorded). However Proud in view of Jain remain silent on wherein the telemetry service aggregates the plurality of log entries for communication to the host computing device at a future time.
Lowet discloses wherein the telemetry service aggregates the plurality of log entries for communication to the host computing device at a future time (¶0052, i.e. a user of the wearable device may enter into a graphical user interface a location and/or activity and sensor data that may be gathered in connection with the activity (i.e. aggregates the plurality of log entries). When the location and/or activity matches what the user has entered, sensor data may be received as a measure of physiological parameters of the user, ¶0090, i.e. a schedule format (i.e. future time) may define a transition from one period to another at an identified time (or date)).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Proud’s in view of Jain’s system with aggregates the plurality of log entries for communication to the host computing device at a future time of Lowet, in order to communicate with host device at schedule time and the sensor data is compared to schedule format stored in a memory of the wearable device (Lowet).

With respect to claim 7, Proud in view of Jain, and further Lowet discloses the system of claim 6, wherein the future time is based on a preset interval (Lowet, ¶0088, i.e. the schedule format may be preset (i.e. preset interval) to a default format).

With respect to claim 8, Proud in view of Jain, and further Lowet discloses the system of claim 6, wherein the future time is predefined (Proud, ¶0096, i.e. monitoring data is defined to include data acquired during the process of monitoring or evaluating a predefined characteristic, Lowet, ¶0023, i.e. the schedule format specifies at least one characteristic of sensor readings previously associated with a predefined context).

With respect to claim 9, Proud in view of Jain, and further Lowet discloses the system of claim 6, wherein the future time is based on a request received from the telemetry analytics service of the at least one remote computing device (Proud, ¶0196, i.e. System 32 is responsible for receiving information requests from wearable devices 10, Lowet, ¶0084, i.e. Monitoring the sensor data may include querying one or more sensors for data or querying a database of sensor data based on the date and time associated with the schedule item).

With respect to claim 10, Proud in view of Jain, and further Lowet discloses the system of claim 9, wherein the request is repeated periodically by the at least one remote computing device (Proud, ¶0123, i.e. selectively during the operation of said sensor transmitter 14, may include ‘burst” transmit modes, wherein a burst of data information is transmitted, or “parcel” transmit modes, wherein timed data packets of data, which may, as desired, comprise partial data strings, are transmitted, and, if desired, repeated during time intervals, i.e. System 32 is responsible for receiving information requests from wearable devices 10, Lowet, ¶0089, i.e. the wearable may periodically ask the user to make such an identification).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/
Examiner, Art Unit 2458                                          
                                                                                                                                                           
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458